13-422-cv
The New York Times Company v. United States


                             UNITED STATES COURT OF APPEALS

                                    FOR THE SECOND CIRCUIT

                                         August Term 2013

Argued: October 1, 2013                               Decided: April 21, 2014

                         Docket Nos. 13-422(L), 13-445(Con)
- - - - - - - - - - - - - - - - - - - - - -
THE NEW YORK TIMES COMPANY, CHARLIE SAVAGE,
SCOTT SHANE, AMERICAN CIVIL LIBERTIES UNION,
AMERICAN CIVIL LIBERTIES UNION FOUNDATION,
     Plaintiffs-Appellants,

                        v.


UNITED STATES DEPARTMENT OF JUSTICE, UNITED
STATES DEPARTMENT OF DEFENSE, CENTRAL
INTELLIGENCE AGENCY,
     Defendants-Appellees.
- - - - - - - - - - - - - - - - - - - - - -

Before: NEWMAN, CABRANES, and POOLER, Circuit Judges.

        Appeal from the January 24, 2013, judgment of the United

States District Court for the Southern District of New York

(Colleen McMahon, District Judge), dismissing, on motion for

summary judgment, a suit under the Freedom of Information Act

seeking documents relating to targeted killings of United States

citizens carried out by drone aircraft.

        We conclude that (1) a redacted version of the OLC-DOD


                                                1
Memorandum must be disclosed, (2) a redacted version of the

classified Vaughn index (described below) submitted by OLC must

be disclosed, (3) [redacted],1 (4) the Glomar and “no number, no

list” responses are insufficiently justified, (5) DOD and CIA

must submit Vaughn indices to the District Court for in camera

inspection   and   determination   of   appropriate   disclosure   and

appropriate redaction, and (6) the OIP search was sufficient.

We therefore affirm in part, reverse in part, and remand.



                              David E. McCraw, The New York Times
                                Company, New York, N.Y. (Stephen
                                N. Gikow, New York, N.Y., on the
                                brief), for Plaintiffs-Appellants
                                The   New  York   Times  Company,
                                Charlie Savage, and Scott Shane.

                              Jameel   Jaffer,    American   Civil
                                Liberties Union Foundation, New
                                York, N.Y. (Hina Shamsi, Brett Max
                                Kaufman, American Civil Liberties
                                Union Foundation, New York, N.Y.,
                                Joshua Colangelo-Bryan, Dorsey &
                                Whitney LLP, New York, N.Y., Eric

    1
      The redactions in the text of this opinion, most of which
refer to the content of the OLC-DOD Memorandum, disclosure of
which is the primary subject of this appeal, are being made at
the request of the Government to preserve its opportunities for
further appellate review of our ruling requiring disclosure of
a redacted version of that Memorandum. In the event that our
ruling requiring disclosure of a redacted version of the
Memorandum is not altered in the course of any further appellate
review, an unredacted version of this opinion, together with a
redacted version of the OLC-DOD Memorandum, will be filed.

                                   2
                                    Ruzicka, Colin Wicker, Dorsey &
                                    Whitney LLP, Minneapolis, MN., on
                                    the   brief),    for   Plaintiffs-
                                    Appellants     American      Civil
                                    Liberties Union and American Civil
                                    Liberties Union Foundation.

                                   Sharon Swingle, U.S. Appellate Staff
                                     Atty., Washington, D.C. (Preet
                                     Bharara, U.S. Atty., Sarah S.
                                     Normand, Asst. U.S. Atty., New
                                     York, N.Y., Stuart F. Delery,
                                     Acting Asst. U.S. Atty. General,
                                     Washington, D.C., on the brief),
                                     for Defendants-Appellees.

                                   (Bruce D. Brown, Mark Caramanica,
                                     Aaron   Mackey,    The   Reporters
                                     Committee for Freedom of Press,
                                     Arlington, V.A., for amicus curiae
                                     The   Reporters    Committee   for
                                     Freedom of Press, in support of
                                     Plaintiffs-Appellants.)

                                   (Marc Rotenberg, Alan Butler, Ginger
                                     McCall,    David    Brody,   Julia
                                     Horwitz,     Electronic    Privacy
                                     Information Center, Washington,
                                     D.C., for amicus curiae Electronic
                                     Privacy Information Center, in
                                     support of Plaintiffs-Appellants.)

JON O. NEWMAN, Circuit Judge:

     This appeal of a judgment dismissing challenges to denials

of   requests   under   the    Freedom    of   Information   Act   (“FOIA”)

presents important issues arising at the intersection of the

public's   opportunity        to   obtain      information   about    their

government's activities and the legitimate interests of the

                                      3
Executive Branch in maintaining secrecy about matters of national

security.     The    issues    assume       added    importance      because   the

information sought concerns targeted killings of United States

citizens carried out by drone aircraft.                   Plaintiffs-Appellants

The New York Times Company and New York Times reporters Charlie

Savage and Scott Shane (sometimes collectively “N.Y. Times”), and

the   American    Civil   Liberties         Union   and    the    American   Civil

Liberties Union Foundation (collectively “ACLU”) appeal from the

January 24, 2013, judgment of the United States District Court

for the Southern District of New York (Colleen McMahon, District

Judge)   dismissing,      on   motions       for    summary      judgment,   their

consolidated FOIA suits. See New York Times Co. v. U. S. Dep’t

of Justice (“Dist. Ct. Op.”), 915 F. Supp. 2d 508 (S.D.N.Y.

2013).   The suits were brought against the Defendants-Appellees

United States Department of Justice (“DOJ”), the United States

Department of Defense (“DOD”), and the Central Intelligence

Agency (“CIA”) (sometimes collectively the “Government”).

      We emphasize at the outset that the Plaintiffs’ lawsuits do

not   challenge     the   lawfulness        of   drone    attacks    or   targeted

killings.    Instead,      they   seek       information      concerning     those

attacks, notably, documents prepared by DOJ’s Office of Legal

Counsel (“OLC”) setting forth the Government’s reasoning as to

                                        4
the lawfulness of the attacks.

       The issues primarily concern the validity of FOIA responses

that (a) decline to reveal even the existence of any documents

responsive to particular requests (so-called “Glomar responses”

(described below)), (b) acknowledge the existence of responsive

documents but decline to reveal either the number or description

of such documents (so-called “no number, no-list” responses

(described     below)),    (c)    assert   various    FOIA     exemptions    or

privileges claimed to prohibit disclosure of various documents

that    have   been    publicly    identified,       notably    the   OLC-DOD

Memorandum [redacted], and (d) challenge the adequacy of a FOIA

search conducted by one office of DOJ.

       We conclude that (1) a redacted version of the OLC-DOD

Memorandum must be disclosed, (2) a redacted version of the

classified Vaughn index (described below) submitted by OLC must

be disclosed, (3) [redacted], (4) the Glomar and “no number, no

list” responses are insufficiently justified, (5) DOD and CIA

must submit Vaughn indices to the District Court for in camera

inspection     and    determination   of    appropriate      disclosure     and

appropriate redaction, and (6) the Office of Information Policy

(“OIP”) search was sufficient.             We therefore affirm in part,

reverse in part, and remand.

                                      5
                                Background

    The FOIA requests at issue in this case focus primarily on

the drone attacks [redacted] that killed Anwar al-Awlaki2 and

Samir   Khan   in   September   2011       and   al-Awlaki’s    teenage   son,

Abdulrahman al-Awlaki, in October 2011.                All three victims were

United States citizens either by birth or naturalization.

    Statutory Framework. FOIA provides, with exceptions not

relevant to this case, that an “agency, upon any request for

records which (i) reasonably describes such records and (ii) is

made in accordance with published rules . . . , shall make the

records   promptly      available          to    any    person.”   5   U.S.C.

§ 552(a)(3)(A) (2013).     FOIA contains several exemptions, three

of which are asserted in this case.

    Exemption 1 exempts records that are “(A) specifically

authorized under criteria established by an Executive order to

be kept secret in the interest of national defense or foreign

policy and (B) are in fact properly classified pursuant to such

Executive order.” 5 U.S.C. § 552(b)(1) (2013).               Executive Order

13526 allows an agency to withhold information that (1) “pertains


    2
       This spelling, which we adopt (except in quotations), is used
by the District Court and in the Government’s brief. The briefs of
N.Y. Times and ACLU and numerous documents in the record render the
name “al-Aulaqi.”

                                       6
to” one of the categories of information specified in the

Executive order, including “intelligence activities (including

covert action),” “intelligence sources or methods,” or “foreign

relations or foreign activities of the United States” and (2) if

“unauthorized disclosure of the information could reasonably be

expected to cause identifiable and describable damage to the

national security.”     Executive Order No. 13526 § 1.1(a)(3)-(4),

1.4(c)-(d), 75 Fed. Reg. 708, 709 (Dec. 29, 2009).

     Exemption 3 exempts records that are “specifically exempted

from disclosure by [another] statute” if the relevant statute

either “requires that the matters be withheld from the public in

such a manner as to leave no discretion on the issue” or

“establishes particular criteria for withholding or refers to

particular   types    of    matters       to   be    withheld.”        5   U.S.C.

§   552(b)(3)(A)(i),       (ii)   (2013).           Two   such    statutes      are

potentially relevant here.        The Central Intelligence Agency Act

of 1949, as amended, provides that the Director of National

Intelligence “shall be responsible for protecting intelligence

sources or methods,” and exempts CIA from “any other law which

require[s] the publication or disclosure of the organization,

functions,   names,    official    titles,      salaries,        or   numbers    of

personnel employed by the Agency.” 50 U.S.C. § 3507 (2013). The

                                      7
National Security Act of 1947, 50 U.S.C. § 3024-1(i)(1) (2013),

exempts from disclosure “intelligence sources and methods.”

    Exemption   5   exempts     “inter-agency   or   intra-agency

memorandums or letters which would not be available by law to a

party other than an agency in litigation with the agency.” 5

U.S.C. § 552(b)(5) (2013).    Exemption 5 encompasses traditional

common law privileges against disclosure, including the attorney-

client and deliberative process privileges.          See National

Council of La Raza v. Dep't of Justice, 411 F.3d 350, 356 (2d

Cir. 2005).

    The N.Y. Times FOIA requests and Government responses.

Shane and Savage, New York Times reporters, submitted separate

FOIA requests to OLC.   Shane’s request, submitted in June 2010,

sought:

    all Office of Legal Counsel opinions or memoranda since
    2001 that address the legal status of targeted
    killings, assassination, or killing of people suspected
    of ties to Al-Qaeda or other terrorist groups by
    employees or contractors of the United States
    government.

Joint Appendix (“JA”) 296-97.

    Savage’s request, submitted in October 2010, sought:

    a copy of all Office of Legal Counsel memorandums
    analyzing the circumstances under which it would be
    lawful for United States armed forces or intelligence
    community assets to target for killing a United States

                                 8
       citizen who is deemed to be a terrorist.

JA 300-01.

       OLC denied Shane’s request.         With respect to the portion of

his request that pertained to DOD, OLC initially submitted a so-

called “no number, no list” response3 instead of submitting the

usual Vaughn index,4 numbering and identifying by title and

description documents that are being withheld and specifying the

FOIA       exemptions    asserted.    A    no   number,    no   list   response

acknowledges       the    existence   of   documents      responsive    to   the

request, but neither numbers nor identifies them by title or

description.       OLC said that the requested documents pertaining

to DOD were being withheld pursuant to FOIA exemptions 1, 3, and

5.

       As to documents pertaining to agencies other than DOD, OLC

submitted a so-called “Glomar response.”5            This type of response

       3
       The term was apparently coined by CIA, see Bassiouni v. CIA, 392
F.3d 244, 246 (7th Cir. 2004), and the CIA’s use of no number, no list
responses to FOIA requests has been considered by district courts in
the District of Columbia. See National Security Counselors v. CIA, 898
F. Supp. 2d 233, 284-85 (D.D.C. 2012); Jarvik v. CIA, 741 F. Supp. 2d
106, 123 (D.D.C. 2010).
       4
           The term derives from Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir.
1973).
       5
       The term derives from the Hughes Glomar Explorer, a vessel built
to recover a sunken Soviet submarine. See Phillippi v. CIA, 546 F.2d
1009, 1010-12 (D.C. Cir. 1976). A Glomar response was first used in
1992 in a case challenging a Government agency’s refusal to confirm or

                                       9
neither confirms nor denies the existence of documents responsive

to the request. See Wilner v. National Security Agency, 592 F.3d

60, 68 (2d Cir. 2009).    OLC stated that the Glomar response was

given “because the very fact of the existence or nonexistence of

such documents is itself classified, protected from disclosure

by statute, and privileged” under 5 U.S.C. § 552(b)(1), (3), (5).

CIA confirmed that it requested DOJ to submit a Glomar response

on its behalf.6

    OLC also denied Savage’s request.          Declining to submit

either a Vaughn index or even a no number, no list response, OLC

submitted a Glomar response, stating that, pursuant to Exemptions

1, 3, and 5, it was neither confirming nor denying the existence

of documents described in the request. Unlike its letter denying

the Shane request, OLC’s response to the Savage request did not

identify any responsive documents relating to DOD.

    During the course of the          litigation, OLC modified its

responses to the Shane and Savage requests by identifying the


deny the existence of certain materials requested under FOIA, see
Benavides v. DEA, 968 F.2d 1243, 1245 (D.C. Cir. 1992).
     6
       CIA made one exception to its request that OLC submit a Glomar
response. Because CIA’s involvement in the operation that resulted in
the death of Osama bin Laden had been acknowledged and was not
classified, the agency asserted that any OLC documents related to the
agency’s involvement in that operation would not be covered by a
Glomar response, but added that there were no such documents.

                                 10
existence of one document pertaining to DOD, what the District

Court and the parties have referred to as the OLC-DOD Memorandum,

but claimed that this document was exempt from disclosure under

Exemption 5.        Because the OLC-DOD Memorandum was classified, it

was presumably also withheld under Exemption 1.              As to all other

DOD documents, it is not clear whether OLC was continuing to

assert a Glomar response, as it had made to Shane, or a no

number, no list response, as it had made to Savage.

      The ACLU FOIA requests and Government responses. In October

2011,     ACLU    submitted   FOIA   requests   to   three   agencies:   DOJ

(including two of DOJ’s component agencies, OIP and OLC), DOD,

and     CIA.       The   requests,   quoted     in   the   margin,7   sought


      7

      1. All records created after September 11, 2001, pertaining
      to the legal basis in domestic, foreign, and international
      law upon which U.S. citizens can be subjected to targeted
      killings, whether using unmanned aerial vehicles (“UAVs” or
      “drones) or by other means.

      2. All records created after September 11, 2001, pertaining
      to the process by which U.S. citizens can be designated for
      targeted killings, including who is authorized to make such
      determinations and what evidence is needed to support them.

      3. All memoranda, opinions, drafts, correspondence, and
      other records produced by the OLC after September 11, 2001,
      pertaining to the legal basis in domestic, foreign, and
      international law upon which the targeted killing of Anwar
      al-Awlaki was authorized and upon which he was killed,
      including discussions of:

               A. The reasons why domestic-law prohibitions on murder,

                                       11
     assassination, and excessive use of force did not
     preclude the targeted killing of al-Awlaki;

     B. The protection and requirements imposed by the Fifth
     Amendment Due Process Clause;

     C. The reasons why International-law prohibitions on
     extrajudicial killing did not preclude the targeted
     killing of al-Awlaki;

     D. The applicability (or non-applicability) of the
     Treason Clause to the decision whether to target al-
     Awlaki;

     E. The legal basis authorizing the CIA, JSOC, or other
     U.S. Government entities to carry out the targeted
     killing of Anwar Al-Awlaki;

     F. Any requirement for proving that al-Awlaki posed an
     imminent risk of harm to others, including an
     explanation of how to define imminence in this context;
     and

     G. Any requirement that the U.S. Government first
     attempt to capture Al-Awlaki before killing him.

4. All documents and records pertaining to the factual basis
for the targeted killing of Al-Awlaki, including:

     A. Facts supporting a belief that al-Awlaki posed an
     imminent threat to the United States or United States
     interests;

     B. Facts supporting a belief that al-Awlaki could not
     be captured or brought to justice using nonlethal
     means;

     C.   Facts  indicating    that   there   was  a   legal
     justification for killings persons other than al-
     Awlaki, including other U.S. citizens, while attempting
     to kill al-Awlaki himself;

     D. Facts supporting the assertion that al-Awlaki was
     operationally involved in al Qaeda, rather than being
     involved merely in propaganda activities; and

                             12
various documents concerning the targeted killings of United

States citizens in general and al-Awlaki, his son, and Khan in

particular.

    Both OLC and CIA initially submitted Glomar responses,

refusing     to   confirm   or   deny    the   existence   of   responsive

documents, pursuant to Exemptions 1, 3, and 5.

    DOD initially stated that it could not respond to the

request within the statutory time period because of the scope and

complexity of the request.

    During the course of the litigation, the Government agencies


             E. Any other facts relevant to the decision to
             authorize and execute the targeted killings of al-
             Awlaki.

     5. All documents and records pertaining to the factual basis
     for the killing of Samir Khan, including whether he was
     intentionally targeted, whether U.S. Government personnel
     were aware of his proximity to al-Awlaki at the time the
     missiles were launched at al-Awlaki’s vehicle, whether the
     United States took measures to avoid Khan’s death, and any
     other facts relevant to the decision to kill Khan or the
     failure to avoid causing his death.

     6. All documents and records pertaining to the factual basis
     for the killing of Abdulrahman al-Awlaki, including whether
     he was intentionally targeted, whether U.S. Government
     personnel were aware of his presence when they launched a
     missile or missiles at his location, whether he was targeted
     on the basis of his kinship with Anwar al-Awlaki, whether
     the United States took measures to avoid his death, and any
     other factors relevant to the decision to kill him or the
     failure to avoid causing his death.

JA 252-53.

                                    13
modified their original responses in light of statements by

senior Executive Branch officials on the legal and policy issues

pertaining to United States counterterrorism operations and the

potential use of lethal force by the United States Government

against senior operational leaders of al-Qaeda who are United

States citizens.

    OLC provided ACLU with a Vaughn index of sixty unclassified

responsive     documents,   each   described     as    an   e-mail   chain

reflecting internal deliberations concerning the legal basis for

the use of lethal force against United States citizens in a

foreign country in certain circumstances.             OLC withheld these

documents pursuant to Exemption 5.

    OLC also submitted a no number, no list response as to

classified documents, stating that it could not provide the

number or description of these documents because that information

was protected from disclosure by Exemptions 1 and 3.             OLC did

describe one of these documents as an “OLC opinion related to DoD

operations,”    Declaration   of   John   E.   Bies,   Deputy   Assistant

Attorney General, OLC ¶ 38 (“Bies Decl.”), JA 279, which it

withheld in its entirety under Exemptions 1 and 3.               This is

apparently not the OLC-DOD Memorandum, which OLC said was exempt

from disclosure under Exemption 5. That this document is not the

                                   14
OLC-DOD Memorandum is confirmed by OLC’s assertion that this

document “cannot be further identified or described on the public

record.”   Id.    The   OLC-DOD   Memorandum      was   withheld   under

Exemptions 1 and 5.

     OIP located one responsive document, a set of talking points

prepared   for   the   Attorney   General   and    others   related   to

“hypothetical    questions    about    Anwar      al-Aulaqi’s   death,”

Declaration of Douglas R. Hibbard, Deputy Chief of the Initial

Request Staff, OIP ¶ 8, JA 441, which it released to ACLU.            OIP

also issued a Vaughn index listing four unclassified records

withheld under Exemptions 3, 5, and 6.8        OIP also submitted a no

number, no list response to various classified documents withheld

under Exemptions 1 and 3.

     DOD’s revised response disclosed a speech given by Jeh

Johnson, then-DOD General Counsel, at Yale Law School on February

22, 2012. DOD also provided ACLU with a Vaughn index listing ten

unclassified records, withheld pursuant to Exemption 5.            Seven

of those documents were e-mail traffic regarding drafts of the

speech given by Johnson at Yale Law School and a speech delivered


     8
       Exemption 6, which is not in issue in this appeal, applies to
“personnel and medical files and similar files the disclosure of which
would constitute a clearly unwarranted invasion of personal privacy.”
5 U.S.C. § 552(b)(6) (2013).

                                  15
by Attorney General Holder at Northwestern University School of

Law. One of the withheld unclassified records was a presentation

by   Johnson   in   February   2012,    regarding   international   law

principles, to officers who had recently obtained the rank of O-

7.    The   remaining   two    withheld   unclassified   records    were

described as “memoranda from the Legal Counsel to the Chairman

of the Joint Chiefs of Staff to the White House’s National

Security Council Legal Advisor addressing the legal basis for

conducting military operations against U.S. citizens in general.”

Declaration of Robert E. Neller, Lt. General, United States

Marine Corp, Director of Operations for the Joint Staff at the

Pentagon, ¶ 16 (“Neller Decl.”). JA 334.

     DOD also located responsive classified records.           One of

these was the previously mentioned OLC-DOD memorandum, which DOD

withheld under Exemptions 1 and 5.        As to the other classified

documents, DOD submitted a no number, no list response.

     CIA modified its initial Glomar responses in June 2012 by

confirming the existence of “responsive records reflecting a

general interest” in two areas described in the ACLU’s request:

(1) “‘the legal basis . . . upon which U.S. citizens can be

subjected to targeted killing’” and (2) “‘the process by which

U.S. citizens can be subjected to targeted killing.’” Declaration

                                   16
of John Bennett, Director, National Clandestine Service, CIA,

¶ 27 (quoting ACLU request).                 In these two categories, CIA

submitted a no number, no list response, relying on Exemptions

1 and 3, with the exception that CIA acknowledged that it

possessed copies of speeches given by the Attorney General at

Northwestern University Law School on March 5, 2012, and by the

Assistant     to    the   President          for   Homeland        Security    and

Counterterrorism on April 30, 2012. See id.

    The     pending    lawsuit    and    District     Court    opinions.        In

December 2011, N.Y. Times filed a lawsuit challenging the denials

of the Shane and Savage requests.                  ACLU filed its suit in

February    2012.       After    the    suits      were   consolidated,       both

Plaintiffs and the Government filed cross-motions for summary

judgment.     In January 2013, the District Court denied both

Plaintiffs’    motions     for    summary       judgment    and     granted    the

Defendants’ motion in both cases, with one exception, which

required DOD to submit a more detailed justification as to why

the deliberative process exemption (asserted through Exemption

5) applied to two unclassified memos listed in its Vaughn index.

See Dist. Ct. Op., 915 F. Supp. 2d at 553.                   Later in January

2013, after receiving a supplemental submission from DOD, the

District    Court     granted    the    Defendants’       motion    for   summary

                                        17
judgment with respect to the two unclassified DOD memos. See New

York Times Co. v. U. S. DOJ (“Dist. Ct. Supp. Op.”), Nos. 11 Civ.

9336, 12 Civ. 794, 2013 WL 238928 (S.D.N.Y. Jan. 22, 2013).

     In its principal opinion, which we discuss in more detail in

Parts   III   and       IV,    below,   the      Court    first    ruled      that   the

Government    had       conducted   an     adequate       search    for    responsive

documents. See Dist. Ct. Op., 915 F. Supp. 2d at 532-33.                             The

Court then considered separately each of the Government’s claims

to an exemption.

     As to Exemption 1, concerning properly classified documents,

the Court first ruled that there was no evidence that any of the

documents withheld pursuant to Exemption 1 had not been properly

classified. See id. at 535.              The Court specifically considered

the Plaintiffs’ claim that legal analysis could not be classified

and rejected the claim. See id.

     Turning to the Plaintiffs’ claim of waiver, the Court,

citing Wilson v. CIA, 586 F.3d 171, 186 (2d Cir. 2009), first

ruled that waiver of Exemption 1 had not occurred with respect

to   classified         documents   containing           operational      details     of

targeted killing missions. See Dist. Ct. Op., 915 F. Supp. 2d at

535-37.   The Court then specifically considered whether waiver

of   Exemption      1    had    occurred        with   respect     to   the    OLC-DOD

                                           18
Memorandum and rejected the claim. See id. at 538.

    As to Exemption 3, which protects records exempted from

disclosure by statute, the District Court first noted that

section 102A(i)(1) of the National Security Act, now codified at

50 U.S.C. § 3024(i)(1) (2013), is an exempting statute within the

meaning of Exemption 3, and that this provision protects from

disclosure “intelligence sources and methods.” Id. at 539.              The

Court   then   reckoned    with    ACLU’s     contention   that   placing

individuals on kill lists does not fall within the category of

intelligence sources and methods.           Agreeing with a decision of

a district court in the District of Columbia, ACLU v. Dep’t of

Justice, 808 F. Supp. 2d 280, 290-92 (D.D.C. 2011) (“Drone Strike

Case”), which was later reversed on appeal, see ACLU v. CIA, 710

F.3d 422 (D.C. Cir. 2013), the District Court here rejected

ACLU’s argument. See Dist. Ct. Op., 915 F. Supp. 2d at 540.            The

District Court then specifically focused on the issue whether

legal analysis could fall within the category of intelligence

sources and methods.      Acknowledging that it is “entirely logical

and plausible” that intelligence sources and methods could be

redacted from legal analysis upon in camera inspection, the Court

declined to make such inspection or resolve the issue because it

concluded   that   Exemption   5   “plainly     applies”   to   the   legal

                                    19
analysis that is sought here. See id.

    The District Court then determined that section 6 of the CIA

Act, 50 U.S.C. § 403g, now codified at 50 U.S.C. § 3507 (2013),

is an exempting statute within the meaning of Exemption 3 and

that section 6 protects from disclosure information concerning

the “functions” of CIA. See id. at 541.              Again, following the

district court decision in the Drone Strike Case, before it was

reversed,   the   District   Court        here   ruled   that   Exemption   3

permitted CIA, in response to ACLU’s request, to refuse to reveal

the existence of records concerning drone strikes. See id.

    As to Exemption 5, covering “inter-agency or intra-agency

memorandums or letters which would not be available by law to a

party other than an agency in litigation with the agency,” the

District Court noted that this exemption applies to documents

withheld “under the deliberative process privilege (a.k.a., the

executive privilege) and the attorney-client privilege,” citing

this Court’s decision in Tigue v. U.S. Dep’t of Justice, 312 F.3d

70, 76 (2d Cir. 2002). See Dist. Ct. Op., 915 F. Supp. 2d at 541-

42. OLC relied on the deliberative process privilege to withhold

the classified OLC-DOD Memorandum, which both Plaintiffs sought,

and DOD relied on this privilege to withhold the two unclassified

documents on its Vaughn index that ACLU requested.               These two,

                                     20
numbered 9 and 10, were described as “Memorandum from Legal

Counsel to Chairman of the Joint Chiefs of Staff to the National

Security Legal Advisor with legal analysis regarding the effect

of U.S. citizenship on targeting enemy belligerents.” JA 409.

    With respect to the OLC-DOD Memorandum, the District Court,

accepting N.Y. Times’s concession that this document at one time

might have been properly withheld under the deliberative process

and/or attorney-client privileges, see id. at 544, rejected the

Plaintiffs’ contentions that these privileges had been lost

because of one or more of the following principles: waiver,

adoption, or working law, see id. at 546-50.

    As to documents 9 and 10 on DOD’s Vaughn index, the Court

initially found DOD’s justification for invoking Exemption 5

inadequate,   see   id.   at   545,        but   ruled    that   a   subsequent

submission    sufficiently     supported         the     application   of   the

deliberative process privilege and hence Exemption 5 to these

documents, see Dist. Ct. Supp. Op., 2013 WL 238928, at *1.

    Finally, the District Court considered the Glomar and no

number, no list responses that were given by DOJ, DOD, and CIA.

Apparently accepting the sufficiency of the affidavits submitted

by officials of these agencies to justify the responses under

Exemptions 1 and 3, the Court turned its attention to the

                                      21
Plaintiffs’   claims   that   these    protections   had   been   waived.

Again, following the district court opinion in the Drone Strike

Case, before it was reversed, the District Court here concluded

that none of the public statements of senior officials waived

entitlement to submit Glomar or no number, no list responses

because “[i]n none of these statements is there a reference to

any particular records pertaining to the [targeted killing]

program, let alone the number or nature of those records.” Dist.

Ct. Op., 915 F. Supp. 2d at 553 (emphases in original).

     Information made public after the District Court opinions.9


     9
       As a general rule, a FOIA decision is evaluated as of the time
it was made and not at the time of a court's review.       See, e.g.,
Bonner v. U.S. Dep’t of State, 928 F.2d 1148, 1152 (D.C. Cir. 1991)
(“To require an agency to adjust or modify its FOIA responses based on
post-response occurrences could create an endless cycle of judicially
mandated reprocessing.”). On this basis, the Government argues that
we cannot consider any official disclosures made after the District
Court's opinion.

     We disagree.    Although we are not required to consider such
evidence, the circumstances of this case support taking judicial
notice of the statements here.     See Fed. R. Evid. 201(b)(2). The
Government's post-request disclosures “go[] to the heart of the
contested issue,” Powell v. U.S. Bureau of Prisons, 927 F.2d 1239,
1243 (D.C. Cir. 1991) (internal quotation marks omitted), and, as
discussed below, are inconsistent with some of its prior claims
[redacted]. Taking judicial notice of such statements is the same
course taken by the Court of Appeals for the D.C. Circuit in its
recent ACLU v. C.I.A. decision. 710 F.3d at 431. We conclude that it
is the most sensible approach to ongoing disclosures by the Government
made in the midst of FOIA litigation.

     Moreover, the Government’s request for an opportunity to submit
new material concerning public disclosures made after the District

                                  22
After the District Court entered judgment for the Defendants, one

document and several statements of Government officials that the

Plaintiffs   contend     support   their     claims        became    publicly

available.    The document is captioned “DOJ White Paper” and

titled “Lawfulness of a Lethal Operation Directed Against a U.S.

Citizen Who Is a Senior Operational Leader of Al-Qa’ida or an

Associated   Force”    (“DOJ   White    Paper”).      As    the     Government

acknowledges, see Br. for Appellees at 25, the 16-page, single-

spaced DOJ White Paper was leaked to the press and subsequently

officially disclosed by DOJ.10     The leak occurred on February 4,


Court’s decision was honored by affording the Government an
opportunity, after oral argument, to submit such material ex parte for
in camera inspection, which the Government has done.
     10
       The DOJ White Paper was leaked to Michael Isikoff, a reporter
with    NBC   News,    according    to   a    report   available    at
http://nbcnews.to/U1ZII3; the text of the leaked document is available
via a link at that website. (Hard copies of the documents available
at this and all other websites cited in this opinion, as well as
copies of videos available at websites cited in this opinion, to the
extent they can be copied, have been docketed with the Clerk of Court
for public reference.) The official disclosure, acknowledged by the
Government, see Br. for Appellees at 25, was made by OIP on Feb. 4,
2013, in response to an FOIA request submitted by Truthout, according
to a report available at http://www.truth-out.org/news/item/14585-
targeted-killing-white-paper-leaked-to-nbc-news-turned-over-to-
truthout-by-doj-in-response-to-a-six-month-old-foia-request-four-days-
later; the text of the officially disclosed document is available via
a     link      at      that      website        and     also       at
https://www.documentcloud.org/documents/602342-draft-white-paper.html.
The document disclosed to Truthout is marked “draft”; the document
leaked to Isikoff is not marked “draft” and is dated November 8, 2011.
The texts of the two documents are identical, except that the document
leaked to Isikoff is not dated and not marked “draft.”

                                   23
2013; the official disclosure occurred four days later.

     The statements    are those of John O. Brennan, Attorney

General Eric Holder, and President Obama.       Brennan, testifying

before the Senate Select Committee on Intelligence on February

7, 2013, on his nomination to be director of CIA, said, among

other things, “The Office of Legal Counsel advice establishes the

legal boundaries within which we can operate.” Open Hearing on

the Nomination of John O. Brennan to be Director of the Central

Intelligence Agency Before the S. Select Comm. on Intelligence,

113 Cong. 57 (Feb. 7, 2013) (“Brennan Hearing”), available at

http://www.intelligence.senate.gov/130207/transcript.pdf. Holder

sent a letter to Senator Patrick J. Leahy, Chairman of the Senate


     ACLU contends that DOJ did not release the DOJ White Paper in
response to its FOIA request, nor list it on its Vaughn index. See Br.
for ACLU at 21 n.7. The Government responds that ACLU had narrowed
its request to exclude “draft legal analyses,” Letter from Eric A.O.
Ruzicka to Sarah S. Normand (Apr. 3, 2012), and that the DOJ White
Paper was “part of document number 60 on the Vaughn index submitted by
the Office of Legal Counsel as an attachment to a responsive e-mail.
See Br. for Appellees at 25 n.8. The OLC’s Vaughn index describes
document number 60 as “E-mail circulating draft legal analysis
regarding the application of domestic and international law to the use
of lethal force in a foreign country against U.S. citizens in certain
circumstances, and discussion regarding interagency deliberations
concerning the same” and invokes Exemption 5.         Apparently, OLC
expected ACLU to understand “circulating” to mean “attachment.”

     The Government offers no explanation as to why the identical text
of the DOJ White Paper, not marked “draft,” obtained by Isikoff, was
not disclosed to ACLU, nor explain the discrepancy between the
description of document number 60 and the title of the DOJ White
Paper.

                                  24
Judiciary Committee on May 22, 2013 (“Holder Letter”).11          In that

letter Holder stated, “The United States . . . has specifically

targeted and killed one U.S. citizen, Anwar al-Aulaqi,” Holder

Letter at unnumbered second page, and acknowledged that United

States counterterrorism operations had killed Samir Khan and

Abdulrahman al-Awlaki, who, he states, were not targeted by the

United States, see id. He also stated, “[T]he Administration has

demonstrated its commitment to discussing with the Congress and

the American people the circumstances in which it could lawfully

use lethal force in a foreign country against a U.S. citizen who

is a senior operational leader of al-Qa’ida or its associated

forces, and is actively engaged in planning to kill Americans.”

Id.   He also stated, “The decision to target Anwar al-Aulaki was

lawful . . . .” Id. at fourth unnumbered page.          President Obama

delivered an address at the National Defense University on May

23, 2013.12   In that address, the President listed al-Awlaki’s

terrorist activities and acknowledged that he had “authorized the

strike that took him out.”

                             Discussion

      11
       The Holder Letter is available at http://www.justice.gov/ag/AG-
letter-5-22-13.pdf.
      12
        The President’s    address     is   available   via   a   link   at
http://wh.gov/hrTq.

                                  25
I. FOIA Standards.

    FOIA calls for “broad disclosure of Government records.” CIA

v. Sims, 471 U.S. 159, 166 (1985).      The disclosure obligation is

subject to several exemptions.         However, “consistent with the

Act’s   goal   of    broad   disclosure,    these   exemptions   have

consistently been given a narrow compass.” Dep’t of Interior v.

Klamath Water Users Protective Ass’n, 532 U.S. 1, 8 (2001)

(internal quotation marks omitted).         Exemptions 1 (classified

documents), 3 (documents protected by statute), and 5 (privileged

documents), outlined above, have been invoked in this litigation.

“The agency asserting the exemption bears the burden of proof,

and all doubts as to the applicability of the exemption must be

resolved in favor of disclosure.” Wilner, 592 F.3d at 69.         To

meet its burden of proof, the agency can submit “[a]ffidavits or

declarations giving reasonably detailed explanations why any

withheld documents fall within an exemption.”       ACLU v. Dep’t of

Justice, 681 F.3d 61, 69 (2d Cir. 2012) (internal quotation marks

omitted).

    We review de novo a district court’s grant of summary

judgment in FOIA litigation. See Wilner, 592 F.3d at 69.         When

an agency claims that a document is exempt from disclosure, we

review that determination and justification de novo. See id.

                                  26
When the claimed exemptions involve classified documents in the

national security context, the Court must give “substantial

weight to an agency's affidavit concerning the details of the

classified status of the disputed record.”   ACLU, 681 F.3d at 69

(emphasis in original) (internal quotation marks omitted).

II. Appellants’ Claims

      Narrowing the scope of the Shane request (OLC opinions that

address the legal status of targeted killings) and the Savage

request (OLC memoranda analyzing the circumstances under which

it would be lawful to kill a United States citizen who is deemed

to be a terrorist), Appellant N.Y. Times presses on appeal its

request to OLC for disclosure of the OLC-DOD Memorandum.     N.Y.

Times also requests a Vaughn index of all withheld documents,

instead of the no number, no list and Glomar responses it has

received. See Br. for N.Y. Times at 51-52. ACLU seeks disclosure

of the OLC-DOD memorandum; what it refers to as “the Unclassified

Memos,” Br. for ACLU at 50, 61, which are documents nos. 9 and

10 on DOD’s Vaughn index, see Dist. Ct. Op., 915 F. Supp. 2d at

545; and “certain OLC memoranda that the agencies have not

addressed in this litigation but whose existence they have

officially acknowledged in public statements,” Br. for ACLU at

50.    ACLU also requests Vaughn indices and asks that OIP be

                                27
required “to renew its search for responsive documents.” Br. for

ACLU at 61.

III. The OLC-DOD Memorandum

    The OLC-DOD Memorandum, as described by OLC, is an “OLC

opinion pertaining to the Department of Defense marked classified

. . .[t]hat . . . contains confidential legal advice to the

Attorney General, for his use in interagency deliberations,

regarding a potential military operation in a foreign country.”

Bies Decl. ¶ 30.

    OLC     withheld    the   OLC-DOD      Memorandum    as   protected   from

disclosure by Exemption 5 “because it is protected by the

deliberative process and attorney-client privileges.” Id.                  DOD

withheld the document under Exemptions 1 and 5 “because the

content of the document contains information about military

operations, intelligence sources and methods, foreign government

information, foreign relations, and foreign activities.” Neller

Decl.   ¶   17.       General   Neller      stated   that     the   classified

information      in   the   OLC-DOD     Memorandum      “is   not   reasonably

segregable.” Id.

    In upholding the application of Exemption 1 to the OLC-DOD

Memorandum, the District Court first ruled that the affidavits

supplied    by    senior    Government      officials     demonstrated    that

                                      28
classification had been properly made. See Dist. Ct. Op., 915 F.

Supp. 2d at 535.    The Court then ruled that legal analysis may

be classified, citing three district court opinions.13        See id.

After pointing out that Exemption 1 applies to documents properly

classified pursuant to an Executive Order and that Executive

Order No. 13526 “applies to any information that ‘pertains to’

military plans or intelligence activities (including covert

action), sources or methods,” id., the Court stated, “I see no

reason why legal analysis cannot be classified pursuant to E.O.

13526 if it pertains to matters that are themselves classified,”

id.

      In considering the application of Exemption 5 to the OLC-DOD

Memorandum, the District Court noted the Government’s claim that

both the deliberative process and attorney-client privileges

protected the document, and observed that N.Y. Times did not

disagree that the document might at one time have been withheld

under both privileges. See id. at 544.

      After determining that Exemptions 1 and 5 applied to the



      13
       New York Times Co. v. U.S. Dep’t of Justice, 872 F. Supp. 2d
309, 312-13, 317-18 (S.D.N.Y. 2012), ACLU v. Office of the Director of
National Intelligence, No. 10 Civ. 4419, 2011 WL 5563520, at *8
(S.D.N.Y. Nov. 15, 2011), and Center for International Environmental
Law v. Office of the U.S. Trade Representative, 505 F. Supp. 2d 150,
154 (D.D.C. 2007).

                                  29
OLC-DOD    Memorandum,     the   Court    considered   and     rejected      the

Plaintiffs’ claims that the Government had waived application of

these exemptions.       With respect to waiver of Exemption 1, the

Court stated that waiver occurs only where the government has

“officially” disclosed the information sought, Dist. Ct. Op., 915

F. Supp. 2d at 536 (citing Halpern v. FBI, 181 F.3d 279, 294 (2d

Cir.    1989)),   and    that    official     disclosure     of    classified

information occurs only if the classified information is “‘as

specific as the information previously released,’” “‘match[es]

the information previously disclosed,’” and was “‘made public

through an official and documented disclosure,’” id. (quoting

Wilson, 586 F.3d at 186).           The District Court ruled that no

official disclosure had been made concerning documents containing

operational details of targeted killings, sought by ACLU, see

id., and that none of the public pronouncements cited by the

Plaintiffs “reveals the necessary detailed legal analysis that

supports the Administration’s conclusion that targeted killing,

whether    of   citizens   or    otherwise,    is   lawful,”      id.   at   538

(footnote omitted).

       With respect to waiver of Exemption 5, the District Court

ruled that the deliberative process privilege had not been waived

because “there is no evidence that the Government continually

                                     30
relied      upon       and   repeated    in   public    the    arguments     made

specifically in the OLC-DOD Memo,” id. at 549 (emphasis in

original) (internal quotation marks omitted), and that “it is

sheer speculation that this particular OLC memorandum . . .

contains the legal analysis that justifies the Executive Branch’s

conclusion that it is legal in certain circumstances to target

suspected terrorists, including United States citizens, for

killing away from a ‘hot’ field of battle,” id.                  The Court saw

no need to consider the plaintiffs’ claim of waiver in the

context of the attorney-client privilege because the deliberative

process     privilege        protected    the    OLC-DOD      Memorandum    under

Exemption 5. See id.

     We agree with the District Court’s conclusions that the OLC-

DOD Memorandum was properly classified and that no waiver of any

operational details in that document has occurred.                 With respect

to the document’s legal analysis, we conclude that waiver of

Exemptions 1 and 5 has occurred.14            “Voluntary disclosures of all

or   part    of    a    document   may   waive   an    otherwise    valid   FOIA

exemption,” Dow Jones & Co. v. U.S. Dep’t of Justice, 880 F.

Supp. 145, 150-51 (S.D.N.Y. 1995) (citing Mobil Oil Corp. v.

     14
       We therefore need not consider the Appellants’ claim that the
legal analysis in the OLC-DOD Memorandum was not subject to
classification.

                                         31
E.P.A., 879 F.2d 698, 700 (9th Cir. 1989)), vacated in part on

other grounds, 907 F. Supp. 79 (S.D.N.Y. 1995), and the attorney-

client and deliberative privileges, in the context of Exemption

5, may be lost by disclosure, see Brennan Center for Justice v.

U.S. Dep’t of Justice, 697 F.3d 184, 208 (2d Cir. 2012).

    (a) Loss of Exemption 5.      Exemption 5 “‘properly construed,

calls for disclosure of all opinions and interpretations which

embody the agency’s effective law and policy, and the withholding

of all papers which reflect the agency's group thinking in the

process of working out its policy and determining what its law

shall be.’” Id. at 196 (quoting NLRB v. Sears, Roebuck & Co., 421

U.S. 132, 153 (1975)).     At the same time, we recognize that “the

law extends the privilege to legal advice given by a lawyer to

his client [because] statements by the lawyer often reveal –

expressly or by necessary implication –          assumptions of fact

based on statements by the client,” George A. Davidson & William

H. Voth, Waiver of the Attorney-Client Privilege, 64 Oregon L.

Rev. 637, 650 (1986).

    In considering waiver of the legal analysis in the OLC-DOD

Memorandum, we note initially the numerous statements of senior

Government     officials   discussing   the   lawfulness   of   targeted

killing   of   suspected   terrorists,   which   the   District    Court

                                   32
characterized as “an extensive public relations campaign to

convince the public that [the Administration’s] conclusions

[about the lawfulness of the killing of al-Awlaki] are correct.”

Dist. Ct. Op., 915 F. Supp. 2d at 524.                  In a March 25, 2010,

speech   at   the   annual   meeting       of   the     American      Society   of

International Law in Washington, D.C., then-Legal Adviser of the

State    Department    Harold     Hongju    Koh    said,      “U.S.    targeting

practices, including lethal operations conducted with the use of

unmanned   aerial     vehicles,    comply       with    all   applicable    law,

including the laws of war.” JA 113, 124.               In a February 22, 2012,

speech at the Yale Law School, Jeh Johnson, then-General Counsel

of DOD, “summarize[d] . . . some of the basic legal principles

that form the basis for the U.S. military’s counterterrorism

efforts against Al Qaeda and its associated forces,” JA 399, and

referring explicitly to “targeted killing,” said, “In an armed

conflict, lethal force against known, individual members of the

enemy is a long-standing and long-legal practice,” JA 402.

    In a March 5, 2012, speech at Northwestern University,

Attorney General Holder said, “[I]t is entirely lawful – under

both United States law and applicable law of war principles – to

target specific senior operational leaders of al Qaeda and

associated forces.” JA 449. He discussed the relevance of the Due

                                     33
Process Clause, id., and maintained that killing a senior al

Qaeda leader would be lawful at least in circumstances where

    [f]irst, the U.S. government has determined, after a
    thorough and careful review, that the individual poses
    an imminent threat of violent attack against the United
    States; second, capture is not feasible; and third, the
    operation would be conducted in a manner consistent
    with applicable law of war principles.

JA 450.   Amplifying this last point, he stated that “use of

lethal force by the United States will comply with the four

fundamental law of war principles governing the use of force:

. . . necessity[,] . . . distinction[,] . . . proportionality[,]

. . . [and] humanity.” Id.    As the District Court noted, “The

Northwestern Speech [by the Attorney General] discussed the legal

considerations that the Executive Branch takes into consideration

before targeting a suspected terrorist for killing” and “the

speech constitutes a sort of road map of the decision-making

process that the Government goes through before deciding to

‘terminate’ someone ‘with extreme prejudice.’” Dist. Ct. Op., 915

F. Supp. 2d at 537.

    In an April 30, 2012, speech at the Wilson Center in

Washington D.C., John O. Brennan, then-Assistant to the President

for Homeland Security and Counterterrorism, said, “Yes, in full

accordance with the law, and in order to prevent terrorist


                               34
attacks on the United States and to save American lives, the

United States Government conducts drone strikes against specific

al-Qaida terrorists, sometimes using remotely piloted aircraft,

often referred to publicly as drones.” JA 95.          On Feb. 7, 2013,

Brennan, testifying on his nomination to be director of CIA,

said, “The Office of Legal Counsel advice establishes the legal

boundaries within which we can operate.” Brennan Hearing at 57.

    Even   if   these   statements    assuring   the    public   of   the

lawfulness of targeted killings are not themselves sufficiently

detailed to establish waiver of the secrecy of the legal analysis

in the OLC-DOD Memorandum, they establish the context in which

the most revealing document, disclosed after the District Court’s

decision, should be evaluated.        That document is the DOJ White

Paper, officially released on Feb. 4, 2013. See note 9, above.

Before considering the relevance of the DOJ White Paper to the

Government’s claim to continued secrecy and privilege of the

legal analysis in the OLC-DOD Memorandum, we describe that

Memorandum, which we have examined in camera, in some detail.

    The OLC-DOD Memorandum is a 41-page classified document,

dated July 16, 2010, captioned:

                MEMORANDUM FOR THE ATTORNEY GENERAL



                                 35
                                   Re: [redacted15]

It was prepared on the letterhead of OLC and signed by David J.

Barron, Acting Assistant Attorney General.

       The        OLC-DOD    Memorandum    has   several   parts.     After    two

introductory paragraphs, Part I(A) reports [redacted].                       Parts

I(B)        and    I(C)     describe   [redacted].     Part   II(A)   considers

[redacted].            Part    II(B)    explains   [redacted].      Part    III(A)

explains [redacted], and Part III(B) explains [redacted].                     Part

IV explains [redacted].                Part V explains [redacted].         Part VI

explains [redacted].

       The 16-page, single-spaced DOJ White Paper [redacted] in its

analysis of the lawfulness of targeted killings. [redacted] The

DOJ White Paper explains why targeted killings do not violate 18

U.S.C. §§ 1119 or 2441, or the Fourth and Fifth Amendments to the

Constitution, and includes an analysis of why section 1119

encompasses the public authority justification.                  Even though the

DOJ White Paper does not discuss 18 U.S.C. § 956(a)[redacted].

After the District Court’s decision, Attorney General Holder

publicly acknowledged the close relationship between the DOJ

White Paper and previous OLC advice on March 6, 2013, when he


       15
        We have deleted classification codes from the caption and
throughout the document.

                                           36
said at a hearing of the Senate Committee on the Judiciary that

the DOJ White Paper’s discussion of imminence of threatened

action would be “more clear if it is read in conjunction with the

underlying OLC advice.”16 Oversight of the U.S. Department of

Justice Before the Senate Committee on the Judiciary, 113th Cong.

(Mar. 6, 2013).

       After senior Government officials have assured the public

that        targeted   killings   are   “lawful”   and   that   OLC   advice

“establishes the legal boundaries within which we can operate,”

and the Government makes public a detailed analysis [redacted],

waiver of secrecy and privilege as to the legal analysis in the

Memorandum has occurred.

       The recent opinion of the District Court for the Northern

District of California, First Amendment Coalition v. U.S. Dep’t

of Justice, No. 4:12-cv-01013-CW (N.D. Cal. April 11, 2014),

denying an FOIA request for the OLC-DOD Memorandum, is readily

distinguishable because the Court, being under the impression

that “there has been no ‘official disclosure’ of the White

Paper,” id., slip op. at 24, did not assess its significance,


       16
       The statement was made in a response to a question from Senator
Mike Lee. A webcast of the hearing is available via a link at
http://www.judiciary.senate.gov/hearings/hearing.cfm?id=e0c4315749c1
0b084028087a4aa80a73, at 1:51:30.

                                        37
whereas in our case, the Government has conceded that the White

Paper, with its detailed analysis of legal reasoning, has in fact

been officially disclosed, see footnote 10, supra.

    In resisting disclosure of the OLC-DOD Memorandum, the

Government contends that making public the legal reasoning in the

document will inhibit agencies throughout the Government from

seeking OLC’s legal advice.        The argument proves too much.           If

this contention were upheld, waiver of privileges protecting

legal advice could never occur. In La Raza, we explained that

“[l]ike the deliberative process privilege, the attorney-client

privilege may not be invoked to protect a document adopted as,

or incorporated by reference into, an agency’s policy.” 411 F.3d

at 360.   Here, the Government has done so by publicly asserting

that OLC advice “establishes the legal boundaries within which

we can operate”; it “cannot invoke that relied-upon authority and

then shield it from public view.”            Brennan Center, 697 F.3d at

207-08.     Agencies     seeking       OLC   legal     advice    are    surely

sophisticated   enough    to    know     that    in    these    circumstances

attorney/client and deliberative process privileges can be waived

and the advice publicly disclosed.              We need not fear that OLC

will lack for clients.

    The   Government     also   argues       that     because   the    OLC-DOD

                                    38
Memorandum    refers       to     earlier     OLC   documents    that   remain

classified, those assessing the legal reasoning in the OLC-DOD

Memorandum    might    find       the   reasoning    deficient    without    an

opportunity    to    see    the    previous     documents.       However,   the

reasoning in the OLC-DOD Memorandum is rather elaborate, and

readers should have no difficulty assessing the reasoning on its

own terms.    Moreover, the Government had no similar concern when

it released the DOJ White Paper, the reasoning of which cannot

be properly assessed, on the Government’s argument, without

seeing the OLC-DOD Memorandum.               Finally, the Government always

has the option of disclosing redacted versions of previous OLC

advice.

    The loss of protection for the legal analysis in the OLC-DOD

Memorandum does not mean, however, that the entire document must

be disclosed.       FOIA provides that “[a]ny reasonably segregable

portion of a record shall be provided to any person requesting

such record after deletion of the portions which are exempt under

this subsection.” 5 U.S.C. § 552b.                  The Government’s waiver

applies only to the portions of the OLC-DOD Memorandum that

explain legal reasoning.          These are Parts II, III, IV, V, and VI

of the document, and only these portions will be disclosed. Even

within those portions of the document, there are matters that the

                                        39
Government contends should remain secret for reasons set forth

in the Government’s classified ex parte submission, which we have

reviewed in camera.

    One of those reasons concerns [redacted] the Government

persuasively argues warrants continued secrecy. [redacted]      We

will redact all references to that [redacted].

    Two arguments concern facts [redacted] that no longer merit

secrecy.    One is the identity of the country in which al-Awlaki

was killed. [redacted17]

    The other fact [redacted] that the Government contends

merits secrecy is the identity of the agency, in addition to DOD,

that had an operational role in the drone strike that killed al-

Awlaki.    Both facts have been redacted from this public opinion.

[redacted]

    [redacted]

    [redacted]

    [redacted]

    [redacted]

    [redacted]

    (b) Loss of Exemption 1.          Much of the above discussion



    17
         [redacted]

                                 40
concerning loss of Exemption 5 is applicable to loss of Exemption

1.   As the District of Columbia Circuit has noted, “Ultimately,

an agency’s justification for invoking a FOIA exemption is

sufficient if it appears ‘logical’ or ‘plausible.’” Wolf v. CIA,

473 F.3d 370, 374-75 (D.C. Cir. 2007) (quoting Gardels v. CIA,

689 F.2d 1100, 1105 (D.C. Cir. 1982)). But Gardels made it clear

that the justification must be “logical” and “plausible” “in

protecting our intelligence sources and methods from foreign

discovery.” 689 F.2d at 1105.

     The District Court noted the Government’s contention that

“‘[i]t is entirely logical and plausible that the legal opinion

contains information pertaining to military plans, intelligence

activities, sources and methods, and foreign relations.’ (Gov’t

Memo. in Opp’n/Reply 6).” Dist. Ct. Op., 915 F. Supp. 2d at 540.

But the Court then astutely observed, “[T]hat begs the question.

In fact, legal analysis is not an ‘intelligence source or

method.’” Id.

     We recognize that in some circumstances the very fact that

legal analysis was given concerning a planned operation would

risk disclosure of the likelihood of that operation, but that is

not the situation here where drone strikes and targeted killings

have been publicly acknowledged at the highest levels of the

                                41
Government.     We also recognize that in some circumstances legal

analysis     could     be   so   intertwined   with   facts   entitled   to

protection that disclosure of the analysis would disclose such

facts. Aware of that possibility, we have redacted, as explained

above, the entire section of the OLC-DOD Memorandum that includes

any mention of intelligence gathering activities. [redacted18]

     The three-part test for “official” disclosure, relevant to

Exemption 1, which the District Court took from Wilson, 586 F.3d

at 536, has been sufficiently satisfied. [redacted] is “‘as

specific as the information previously released’” [redacted], it

“‘match[es] the information previously disclosed,’” and was

“‘made public through an official and documented disclosure.’”

Dist. Ct. Op., 915 F.3d at 536 (quoting Wilson, 586 F.3d at 186).

In reaching this conclusion, we do not understand the “matching”

aspect of the Wilson test to require absolute identity.            Indeed,

such a requirement would make little sense.             A FOIA requester

would have little need for undisclosed information if it had to

match precisely information previously disclosed.19


     18
          [redacted]
     19
        Although we conclude that the three-part test of Wilson has
been satisfied, and Wilson remains the law of this Circuit, we note
that a rigid application of it may not be warranted in view of its
questionable provenance. Wilson took the test from Wolf v. CIA, 473
F.3d 370, 378 (D.C. Cir. 2007), which took the test from Fitzgibbon v.

                                      42
     With the redactions and public disclosures discussed above,

it is no longer either “logical” or “plausible” to maintain that

disclosure of the legal analysis in the OLC-DOD Memorandum risks

disclosing   any   aspect    of   “military    plans,   intelligence

activities, sources and methods, and foreign relations.”          The

release of the DOJ White Paper, discussing why the targeted

killing of al-Awlaki would not violate several statutes, makes


CIA, 911 F.2d 755, 765 (D.C. Cir. 1990). Fitzgibbon purported to find
the test in Afshar v. Dep’t of State, 702 F.2d 1125, 1133 (D.C. Cir.
1983). The issue in Afshar was whether several books submitted to CIA
for clearance contained official disclosure of details of CIA’s
relationship with SAVAK, Iran’s intelligence service prior to 1979 and
the existence of a CIA station in Tehran prior to 1979.         Afshar
rejected the claim of official disclosure for three reasons: (1) none
of the books revealed a continuing relationship between CIA and SAVAK
after 1963, the date of the earliest withheld document; (2) the books
provided only a general outline of such a relationship; and (3) none
of the book was an official and documented disclosure. The second
reason was supported by a citation to Lamont v. Dep’t of Justice, 475
F. Supp. 761, 772 (S.D.N.Y. 1979), with a parenthetical stating that
the withheld information must have “already been specifically revealed
to the public” (emphasis in Afshar). Lamont did not assert specific
revelation as a requirement for disclosure; it observed that the
plaintiff had raised a factual issue as to whether the information
sought had been specifically revealed. More important, Afshar, the
ultimate source of the three-part test does not mention a requirement
that the information sought “match[es] the information previously
disclosed.”

     Wilson also cited Hudson River Sloop Clearwater, Inc. v. Dep’t of
the Navy, 891 F.2d 414 (2d Cir. 1989).         Clearwater also cited
Fitzgibbon and Afshar and drew from those opinions more rigidity than
was warranted. The issue in Clearwater was simply whether the Navy
had previously disclosed, as the plaintiff claimed, that it was
planning to deploy nuclear weapons at the New York Harbor Homeport.
The Court rejected the claim, pointing out that the Navy had said only
that the ships to be stationed at the Homeport were capable of
carrying nuclear weapons. See id. at 421.

                                  43
this clear. [redacted] in the OLC-DOD Memorandum adds nothing to

the risk. Whatever protection the legal analysis might once have

had has been lost by virtue of public statements of public

officials at the highest levels and official disclosure of the

DOJ White Paper.

IV. Legal Analysis in Other Withheld Documents20

    In addition to seeking at least the legal analysis in the

OLC-DOD Memorandum, ACLU also seeks disclosure of the legal

analysis in documents numbered 9 and 10 on DOD’s unclassified

Vaughn index and in other OLC legal memoranda the existence of

which ACLU contends have been officially acknowledged in public

statements. See Br. for ACLU at 50.     ACLU contends that Senator

Feinstein said at the confirmation hearing of Brennan to be CIA

director that there are eleven such memoranda, see id. at 50

n.25, of which four were provided to the Senate Select Committee

on Intelligence, see id. at 24 & n.9.


     20
       Other than the legal analysis in the documents considered in
this section, it is unclear whether the Appellants are seeking on
appeal any other withheld documents. See, e.g., Br. for ACLU at 50
(“Plaintiffs do not challenge the bulk of those withholdings.”). In
any event, except as to the OLC-DOD Memorandum discussed in Section
III, above, the documents discussed in this Section IV, and the
indices discussed in Section V, below, on the current record, we
affirm the District Court’s decision to withhold all other documents
sought. After the Government submits its classified Vaughn indices on
remand, the District Court may, as appropriate, order the release of
any documents that are not properly withheld.

                                 44
       Documents numbered 9 and 10 are OLC legal memoranda, which

were    made    available         to   this    Court      ex    parte    for    in    camera

inspection.         As to these documents, we agree with the District

Court    that       the   declaration         of   Richard       C.    Gross,   Brigadier

General, United States Army, JA 863, adequately supports the

application of Exemption 5. See Dist. Ct. Supp. Op., 2013 WL

238928, at *1.             As General Gross pointed out, these brief

documents (two and four pages respectively) are informal and

predecisional.            One does not even identify the sender or the

receiver. They mention legal authorities, but in no way resemble

the detailed, polished legal analysis in the disclosed DOJ White

Paper.         At    most,   they      are     “part      of    a     process   by        which

governmental decisions and policies are formulated, [or] the

personal opinions of the writer prior to the agency’s adoption

of a policy.” Public Citizen, Inc. v. Office of Management and

Budget, 598 F.3d 865, 875 (D.C. Cir. 2010)                               (alteration in

original) (internal quotation marks omitted). See also Judicial

Watch,    Inc.       v.    FDA,    449   F.3d       141,       151    (D.C.    Cir.       2006)

(protecting          as    deliberative            “the    give-and-take             of     the

consultative process”) (internal quotation marks omitted).                                   No

waiver of Exemption 5 has occurred with respect to these two

documents.

                                              45
       [redacted]

V. Glomar and No Number, No List Responses

       As set forth above, OLC, DOD, and CIA submitted either

Glomar or no number, no list responses to the N.Y. Times and ACLU

requests, in addition to Vaughn indices.              For clarification, we

set forth in the margin a chart showing the revised responses of

the three agencies.21         An agency may withhold information on the

number      of   responsive    documents    and   a   description   of   their

contents if those facts are protected from disclosure by a FOIA

exemption.       See Wilner, 592 F.3d at 67-69; Hayden v. National

Security Agency, 608 F.2d 1381, 1384 (D.C. Cir. 1979).              However,

we agree with the D.C. Circuit that “[s]uch a response would only

be justified in unusual circumstances, and only by a particularly

persuasive affidavit.” ACLU, 710 F.3d at 433.

  The Government’s core argument to justify the Glomar and no



       21


OLC:                          DOD:                     CIA:
Glomar to NYTimes;            no number, no list to    Glomar to NYTimes; no
no number, no list to         Shane, Glomar to         number, no list to
ACLU as to classified         Savage, except OLC-      ACLU
documents, except             DOD Memorandum; no
OLC-DOD Memorandum            number, no list to
                              ACLU as to classified
                              documents, except
                              OLC-DOD Memorandum


                                       46
number, no list responses, as it was with the effort to withhold

the OLC-DOD Memorandum, is that identification of any document

that provides legal advice to one or more agencies on the

legality    of     targeted   killings      “would   tend   to   disclose    the

identity of the agency or agencies that use targeted lethal force

against certain terrorists who are U.S. citizens . . . .” Br. for

Appellees     at    37.     If   one   of   those    agencies    is   CIA,   the

Government’s argument continues, disclosure of any information

in a Vaughn      index that “would tend to disclose the identity” of

that agency must be protected because, the Government claims,

“[T]he government has never disclosed (with the exception of the

Bin Laden operation) whether the CIA has an operational role in

the use of targeted lethal force or is authorized to use such

force.”    Id. at 38.

    [redacted22]          The Vaughn index submitted by OLC in camera

must be disclosed, and DOD and CIA must submit classified Vaughn

indices to the District Court on remand for in camera inspection

and determination of appropriate disclosure and appropriate

redaction.

    As was also true of the OLC-DOD Memorandum, however, the

requirement of disclosing the agencies’ Vaughn indices does not

    22
         [redacted]

                                       47
necessarily mean that either the number or the listing of all

documents on those indices must be disclosed.                The Appellees

argue persuasively that with respect to documents concerning a

contemplated military operation, disclosure of the number of such

documents must remain secret because a large number might alert

the enemy to the need to increase efforts to defend against

attacks or to avoid detection and a small number might encourage

a lessening of such efforts.           Accordingly, all listings after

number 271 on OLC’s Vaughn index will remain secret. See Wilner,

592 F.3d at 70 (upholding Glomar response as to identification

of   documents    that    would   reveal   “details   of    [a]    program’s

operations and scope”). The descriptions of listing numbers 1-4,

6,   69,   72,   80-82,   87,   92,   103-04,   244-49,    and    256    reveal

information entitled to be protected. Listing numbers 10-49, 51-

56, 84-86, 94, 101, 106-09, 111-12, 114-15, 251, 255, 257-61, and

266-67 describe email chains (or copies of chains).              Because the

Plaintiffs informed the District Court that they were not seeking

these items, see Dist. Ct. Op., 915 F. Supp. 2d at 545, these

listings need not be disclosed.

     No reason appears why the number, title, or description of

the remaining listed documents needs to be kept secret.                 Listing

number 5 is the OLC-DOD Memorandum; listing numbers 7-9, 50, 250,

                                      48
262-65,   and   269-71        describe     documents    and    attorney       notes

concerning legal advice; listing numbers 57-68, 70-71, 73-79, 83,

88-91, 93, 95-100, 102, 105, 110, 113, 116-22, and 144-45 are

described as including factual information concerning al-Awlaki;

listing numbers 123-30 are described as unclassified open source

materials; listing numbers 131-43 and 148-237 are described as

drafts of the OLC-DOD Memorandum; listing numbers 238-43 are

described as drafts of other documents; listing numbers 146-47

are described as drafts of Document 86A, a listing that does not

appear on the OLC’s Vaughn index; and listing numbers 244, 246,

248, 252-54, 256, and 268 are described as including [redacted].

    Some, perhaps all, of the information in many of these

documents   might        be    protected      as   classified      intelligence

information or predecisional.            If the Plaintiffs challenge the

applicability of a cited exemption, the District Court, after in

camera inspection, will be able to determine which of these

documents need to be withheld and which portions of these

documents   need    to    be    redacted      as   subject    to   one   or    more

exemptions that have not been waived.               At this stage, we decide

only that the number, title, and description of all documents

listed on OLC’s classified Vaughn index must be disclosed, with

the exception of listing numbers 1-4, 6, 69, 72, 80-82, 87, 92,

                                         49
103-04, 244-49; 10-49, 51-56, 84-86, 94, 101, 106-09, 111-12,

114-15, 251, 255-61, 266-67; and all listings after listing

number 271.

    Unlike OLC, DOD and CIA did not provide this Court with

classified Vaughn indices, and we are unable to distinguish among

listed document numbers, which titles or descriptions merit

secrecy. We will therefore direct that, upon remand, DOD and CIA

will provide the District Court with classified Vaughn indices

listing documents responsive to the Plaintiffs’ requests.          From

these indices, the District Court, with the guidance provided by

this opinion, should have little difficulty, after examining

whatever further affidavits DOD and CIA care to submit to claim

protection of specific listings, to determine which listings on

these indices may be disclosed.          See ACLU, 710 F.3d at 432

(prescribing   a   similar   procedure   after   rejecting   a   Glomar

response).

VI. Adequacy of OIP’s Search

    Finally, ACLU argues that OIP did not make an adequate

search because it did not disclose thirty e-mail chains with

other DOJ offices that were found during OLC’s search for

responsive records.    See Br. for ACLU at 60.      However, as this

Court has recognized, a search is not inadequate merely because

                                  50
it does not identify all responsive records. See Grand Central

Partnership, Inc. v. Cuomo, 166 F.3d 473, 489 (2d Cir. 1999).

The adequacy of a search is not measured by its results, but

rather by its method. See Weisberg v. U.S. Dep’t of Justice, 745

F.2d 1476, 1485 (D.C. Cir. 1984).         To show that a search is

adequate, the agency affidavit “must be relatively detailed and

nonconclusory,   and   submitted   in   good   faith.”   Grand   Central

Partnership, 166 F.3d at 489 (internal quotation marks omitted).

The affidavit submitted by an OIP official, JA 412-419 ¶¶ 7-34,

easily meets these requirements, and the November 3, 2011, cut-

off date was reasonable as the date on which the search was

commenced. See Edmonds Institute v. U.S. Dep’t of Interior, 383

F. Supp. 2d 105, 110-11 (D.D.C. 2005).

                             Conclusion

    For the reasons stated above, we conclude that:

       (1) a redacted version of the OLC-DOD Memorandum

       (attached as Appendix A to this opinion) must be

       disclosed;

       (2) a redacted version of the classified Vaughn

       index submitted by OLC must be disclosed, including

       the number, title, and description of all documents,

       with the exception of listing numbers 1-4, 6, 10-49,

                                   51
          51-56, 69, 72, 80-82, 84-87, 92, 94, 101, 103-04,

          106-09, 111-12, 114-15, 244-49, 251, 255-61, 266-67;

          and all listings after listing number 271;

          (3) [redacted];

          (4) the Glomar and “no number, no list” responses

          are insufficiently justified;

          (5) DOD and CIA must submit Vaughn indices to the

          District   Court    for     in   camera   inspection   and

          determination      of     appropriate     disclosure   and

          appropriate redaction; and

          (6) the OIP search was sufficient.

    We therefore affirm in part, reverse in part, and remand.23

                                  Appendix A

OLC-DOD Memorandum after appropriate redactions and deletion
                    of classification codes
[In this redacted version of the opinion, the entire redacted
   version of the OLC-DOD Memorandum has been redacted. See
                      footnote 1, supra.]




     23
       Prior to filing, we have made this opinion available to the
Government in camera to afford an opportunity to advise whether any
classified information, not intended to be disclosed by this opinion,
has been inadvertently disclosed.

                                      52